DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered.

Status of Claims
Claim 1, 4-12, and 14 are under pending and under examination.
Claims 2-3 and 13 have been canceled.

Response to Amendment
The amendments to the claims received on 11/08/2021 are accepted and the previous drawing objections are withdrawn.
Applicant(s) amendments to the claims have overcome the 112(f) claim interpretation previously set forth in the Final Rejection mailed on 09/08/2021.
Applicant(s) amendments to the claims have overcome the 112(a) and 112(b) rejections previously set forth in the Final Rejection. 
Based on the amended claims and remarks received on 11/08/2021, the previous prior art rejection based on Yasui has been modified to address the claim amendments (see below).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 7, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui (US 20150204895; hereinafter “Yasui” – already of record), and further in view of translation of Yokota (JP 62242858A;  hereinafter “Yokota”; already of record). 

Regarding claim 1, Yasui discloses an automatic analyzer (Yasui; fig. 1, [0033]) comprising:
a measuring section (Yasui; fig. 1 – all components of the device excluding controller 21): 
a receptacle holding portion for holding a plurality of receptacles in which analytes are stored as aliquots of liquid (Yasui discloses receptacle holding portion 16 that holds a plurality of receptacles 15; fig. 1, #16, #15.  Each of the plurality of receptacles 15 contains a liquid; [0037]); 
a cleaning solution holding portion for storing a cleaning solution (Yasui discloses a cleaning solution holding portion 13 that stores a cleaning solution in tank 54; figs. 1 & 2, #54, [0039]); and 
an analyte dispenser equipped with a drive mechanism for holding a dispensing probe operative to collect the analytes from the receptacles held to the receptacle holding portion such that the dispensing probe can be moved between the receptacle holding portion and the cleaning solution holding portion (Yasui discloses an aliquot dispenser 11 comprising a dispensation probe 11a, the sample dispensing mechanism 11 rotates and moves up and down to collect the aliquots of liquid from the receptacles 15 on the receptacle holding portion 16; [0035].  The dispensing probe 11a can be rotated between the receptacle holding portion 16 and the cleaning solution holding portion 13; figs. 1 & 2, [0036-0039]); 
a measurement controller configured to control the drive mechanism of the analyte dispenser and the dispensing probe to successively collect the analytes at given cycles from the receptacles held to the receptacle holding portion (Yasui discloses the control unit 20 comprises a sample dispensation mechanism operation control unit 21b configured to control the drive mechanism 11 and aliquot dispenser 11a to dispense the liquid from the receptacles 15 for a number of cycles based on the number of analysis items; figs. 13 & 14, #21b, S2-S4, [0085-0087].  The aliquot of liquid from the receptacles occurring two consecutive cycles T0-T1 and T1-T2 in the configuration shown in fig. 5, [0046-0049]);
a cleaning controller configured to control the drive mechanism of the analyte dispenser and the dispensing probe to execute a cleaning operation comprising the dispensing probe in the cleaning solution stored in the cleaning solution holding portion for a time that is at least twice as long as a period of each of the given cycles (Yasui discloses the aliquot dispenser 11 and dispensing probe 11a are moved to the cleaning holding portion 13 to clean the outer surface and the inner surface of the dispensing probe 11a; “CLEANING 2”, [0047], and that the controller comprises a dispensation nozzle cleaning mechanism operation control unit 21g that is configured to perform the cleaning operation for a time that is two cycles; fig. 6c; [0055, 0091, 0093]); 
and a cleaning execution decision portion configured to:
determine a current state of the automatic analyzer based on information indicating whether a new analyte is being transported into the measuring section (Yasui discloses the determination is made whether a remaining analysis item is required; fig. 14, S4, [0085]); and
in response to determining the current state indicates a new analyte is not being transported into the measuring section, Application No. 16/360,406Paper Dated: July 14, 2021In Reply to USPTO Correspondence of April 21, 2021Attorney Docket No. 7314-1900834determine that the cleaning operation is executable and instruct the cleaning controller to carry out the cleaning operation (Yasui discloses if there is a remaining analysis item, the nozzle cleaning for the dispensation nozzle 11a is canceled and the dispensation counter 21c is updated [0085].  After all the analysis items are complete the cleaning operation is executable and instructions to clean the nozzle are carried out; fig. 14, S12, W4, [0089], S10, W3, [0090], S10, W2, [0092], S9, W1, [0093]).  
Yasui does not disclose an immersion cleaning solution holding portion for storing an immersion cleaning solution, an immersion cleaning controller, an immersion cleaning operation, an immersion time, or an immersion cleaning execution decision portion.
However, Yokota teaches the analogous art of a cleaning solution holding portion (Yokota; fig. 1, #1, [15]) wherein the cleaning solution holding portion comprises an immersion cleaning solution holding portion for storing an immersion cleaning solution (Yokota; fig. 1, #6, [16-17]) for performing an immersion cleaning operation for an immersion time (Yokota; fig. 2, [23-24]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cleaning solution holding portion for storing a cleaning solution of Yasui with the cleaning solution holding portion comprising an immersion cleaning solution holding portion for storing an immersion cleaning solution, as taught by Yokota, because Yokota teaches the immersion cleaning solution holding portion for storing an immersion cleaning solution increases the accuracy and reproducibility of sample analysis by reducing contamination between samples (Yasui; [13]).  The modification of the cleaning solution holding portion of Yasui to further include the immersion cleaning solution holding portion for storing an immersion cleaning solution resulting in the cleaning controller 21g having the configuration of an immersion cleaning controller, the cleaning operation resulting in an immersion cleaning operation for an immersion time, and the cleaning execution decision portion 21e having the configuration of an immersion cleaning execution decision portion since the modification results in the dispensation probe being subject to immersion cleaning.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Yasui and Yokota both teach a cleaning solution holding portion for cleaning a dispensation probe in an automatic analyzer (Yasui; [6]).

Regarding claim 4, modified Yasui teaches the automated analyzer as set forth in claim 1 above, further comprising an input section for entering a timing of said immersion cleaning operation (The modification of the cleaning solution holding portion for storing a cleaning solution of Yasui with the immersion cleaning solution holding portion for storing an immersion cleaning solution for performing an immersion cleaning operation, as taught by Yokota, has previously been discussed in claim 1 above.  Yasui further discloses the controller is configured to control the cleaning operation by setting a timing of the cleaning of the sample dispensing nozzle by the cleaning mechanism; [0012, 0040-0041, 0072]), and 
wherein said immersion cleaning execution decision portion is further configured to determine that said immersion cleaning operation is executable in response to a determination that the current state indicates a new analyte is not being transported into the measuring section at said timing (The modification of the cleaning execution decision portion 21e of Yasui to have the configuration of an immersion cleaning execution decision portion has previously been discussed in claim 1 above.  Yasui further teaches the cleaning execution portions determines said cleaning operation is executable in response to a determination that the current state indicates a new analyte is not being transported into the measuring section; fig. 14, S4, “NO”).
  
Regarding claim 5, modified Yasui teaches the automated analyzer as set forth in claim 1 above, further comprising an input section for entering a timing of said immersion cleaning operation of said dispensing probe (The modification of the cleaning solution holding portion for storing a cleaning solution of Yasui with the immersion cleaning solution holding portion for storing an immersion cleaning solution for performing an immersion cleaning operation, as taught by Yokota, has previously been discussed in claim 1 above.  Yasui further discloses the controller is configured to control the cleaning operation by setting a timing of the cleaning of the sample dispensing nozzle by the cleaning mechanism; [0012, 0040-0041, 0072]), and 
wherein said immersion cleaning execution decision portion is further configured to cause said immersion cleaning controller to suspend said immersion cleaning operation in response to a determination that the current state indicates a new analyte is not being transported into the measuring section at said timing of said immersion cleaning operation, until the immersion cleaning operation is determined to be executable (The modification of the cleaning execution decision portion 21e of Yasui to have the configuration of an immersion cleaning execution decision portion has previously been discussed in claim 1 above. As best understood, Yasui further teaches the cleaning execution decision portion suspends the cleaning operation when a new analyte is not being transported into the measuring section and a determination is made as to which cleaning operation the analysis unit should perform; fig. 14, S6, [0087]).  

Regarding claim 7, modified Yasui discloses the automated analyzer as set forth in claim 1 above, further comprising a probe cleaning bath having a cleaning solution supply tube and mounted in a trajectory or path of movement of said dispensing probe (The modification of the cleaning solution holding portion for storing a cleaning solution of Yasui with the immersion cleaning solution holding portion for storing an immersion cleaning solution, as taught by Yokota, has previously been discussed in claim 1 above.  Yokota further teaches the immersion cleaning solution holding portion for storing an immersion cleaning solution further comprises a probe cleaning bath; fig. 1, #1, [15] having a cleaning solution supply tube and mounted in a trajectory or path of movement of said dispensing probe; fig. 1, #5, [15, 19, 24, 26]) and 
wherein said immersion cleaning controller controls said drive mechanism to move the dispensing probe into the probe cleaning bath after said immersion cleaning operation such that the dispensing probe is cleaned with a cleaning solution supplied from the cleaning solution supply tube (The modification of the cleaning solution holding portion for storing a cleaning solution of Yasui with the immersion cleaning solution holding portion for storing an immersion cleaning solution, as taught by Yokota, as well as the cleaning controller 21g of Yasui to have the configuration of an immersion cleaning controller has previously been discussed in claim 1 above.  Yokota further teaches the probe is pulled up from the immersion solution holding portion while cleaning solution is supplied from the solution supply tube above the immersion solution holding portion; Yokota; figs 2 & 3, [23-26]).  Therefore, the probe being moved to the probe cleaning bath after the immersion cleaning operation).

Regarding claim 9, Yasui discloses the automated analyzer as set forth in claim 7 above, wherein said immersion cleaning solution holding portion is an immersion cleaning bath mounted inside said probe cleaning bath (The modification of the cleaning solution holding portion for storing a cleaning solution of Yasui with the immersion cleaning solution holding portion for storing an immersion cleaning solution, as taught by Yokota, has previously been discussed in claim 1 above.  Yokota further teaches the immersion cleaning solution holding portion 6 is an immersion cleaning bath mounted inside the probe cleaning bath 1; Yokota, fig. 1).  

Regarding claim 12, Yasui discloses the automated analyzer as set forth in claim 1 above, wherein said immersion cleaning controller controls said drive mechanism to repetitively aspirate Application No. 16/360,406Paper Dated: July 14, 2021In Reply to USPTO Correspondence of April 21, 2021Attorney Docket No. 7314-1900834and dispense said immersion cleaning solution from and into said dispensing probe during said immersion cleaning operation (Yasui discloses the aliquot dispenser 11 and dispensing probe 11a are moved to the immersion cleaning holding portion 13 to clean the outer surface and the inner surface of the dispensing probe 11a; “CLEANING 2”, [0047], and that the controller comprises a dispensation nozzle cleaning mechanism operation control unit 21g that is configured to perform the immersion cleaning operation for an immersion time that is two cycles; fig. 6c; [0055, 0091, 0093]).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui in view of Yokota, and further in view of Azuma et al. (US 2011/0174343; Pub. Date: Jul. 21, 2011; hereinafter “Azuma” – already of record)

Regarding claim 6, modified Yasui teaches the automated analyzer as set forth in claim 1 above, further comprising said immersion cleaning execution decision portion determining that said immersion cleaning operation is inexecutable (The modification of the cleaning execution decision portion 21e of Yasui to have the configuration of an immersion cleaning execution decision portion has previously been discussed in claim 1 above.  Yasui further teaches the cleaning execution decision portion cancels the cleaning operation when there are additional analysis items and the threshold value of liquid has not been dispensed through the dispensing probe; fig. 14, S4, “YES”, [0085]). 
Modified Yasui does not teach an alarm output portion for producing an alarm output in response to said cleaning operating is inexecutable.
However, Azuma teaches the analogous art of an automatic analyzer (Azuma; fig. 1, [0017]) comprising an aliquot dispenser equipped with a drive mechanism (Azuma; fig. 1, #1, #5, [0018]), and a controller for controlling the drive mechanism of the aliquot dispenser (Azuma; fig. 1, #6, [0018]) for performing a cleaning operation of the aliquot dispenser (Azuma; fig. 1, #10, [0019]) and an alarm output portion for producing an alarm output (Azuma; fig. 3, S8, [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the immersion cleaning execution decision portion of modified Yasui to further include an alarm output portion for producing an output alarm, as taught by Azuma, because Azuma teaches the alarm output portion indicates to an operator that the last washing operation failed due to a low-level (Azuma; [0026]).  The modification of the immersion cleaning execution decision portion to further comprise an alarm output portion resulting in the immersion cleaning execution decision portion of modified Yasui outputting an alarm in response to said immersion cleaning execution decision portion determining that said immersion cleaning is inexecutable since the alarm output would be generated due to a low level of the immersion cleaning solution.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Yasui and Azuma both teach a controller for controlling the drive mechanism of the aliquot dispenser (Azuma; fig. 1, #6, [0018]) for performing a cleaning operation of the aliquot dispenser (Azuma; fig. 1, #10, [0019]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui in view of Yokota, and further in view of Kimura et al. (US Patent No. 6,003,531; Date of Patent: Dec. 21, 1999; hereinafter “Kimura” – already of record).

Regarding claim 8, modified Yasui discloses the automated analyzer as set forth in claim 7 above, wherein said cleaning solution supply tube and supplies a shower of the cleaning solution onto the dispensing probe disposed inside the probe cleaning bath (The modification of the cleaning solution holding portion for storing a cleaning solution of Yasui with the immersion cleaning solution holding portion for storing an immersion cleaning solution for performing an immersion cleaning operation, as taught by Yokota, has previously been discussed in claim 1 above.  Yokota additionally teaches the cleaning solution supply tube supplies a shower of the cleaning solution onto the dispensing probe disposed inside the cleaning bath; fig. 2, [15]).  
Modified Yasui does not teach the cleaning solution supply tube is disposed on top of said probe cleaning bath.
However, Kimura teaches the analogous art of an automatic analyzer (Kimura; fig. 1, col. 2 lines 57-58) comprising a dispensing probe (Kimura; fig. 3, #14, col. 3 lines 28-30) and a probe cleaning bath (Kimura; fig. 3, #16, col. 3 lines 28-30) wherein the probe cleaning bath has a cleaning solution supplying tube disposed on top of said probe cleaning bath a; fig. 6, col. 6 lines 33-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cleaning solution supply tube of modified Yasui to be disposed on top of said probe cleaning bath, as taught by Kimura, because Kimura teaches the cleaning solution supply tube mounted on top of said probe cleaning bath washes away residual sample and diluent adhering to the outer surface of the front end portion of the dispensing probe (Kimura; col. 6 lines 33-35).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Yasui and Kimura both teach an automatic analyzer (Kimura; fig. 1, col. 2 lines 57-58) comprising a dispensing probe (Kimura; fig. 3, #14, col. 3 lines 28-30), and a probe cleaning bath (Kimura; fig. 3, #16, col. 3 lines 28-30).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui in view of Yokota, and further in view of Nakayama (US 2012/0318302; Pub. Date: Dec. 20, 2012; hereinafter “Nakayama” – already of record).

Regarding claim 10, Yasui discloses the automated analyzer as set forth in claim 1 above.
Modified Yasui does not teach a cleaned receptacle holding portion for holding receptacles where the immersion cleaning solution is stored is mounted as said immersion cleaning solution holding portion in a trajectory or path of movement of said dispensing probe.  
However, Nakayama teaches an automated analyzer (Nakayama; fig. 1, [0030]) comprising an cleaning solution holding portion (Nakayama teaches a wash unit; [0037]) wherein a cleaned receptacle holding portion for holding receptacles where an immersion cleaning solution is stored is mounted as said immersion cleaning solution holding portion in a trajectory or path of movement of said dispensing probe (Nakayama teaches the sample turntable 4 further comprises two rows of diluent cuvettes 3 where special detergents such as alkaline detergent, acidic detergent, and hypochlorite detergent are set at inner positions; fig. 1, #3, [0032, 0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the automatic analyzer of modified Yasui to further comprise a cleaning receptacle holding portion for holding receptacles where the immersion cleaning solution is stored is mounted as said immersion cleaning solution holding portion in a trajectory or path of movement of said dispensing probe, as taught by Nakayama, because Nakayama teaches the cleaned receptacle holding portion provides the benefit of additionally storing special diluting fluids and probes; [0032]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Yasui and Nakayama both teach an automatic analyzer comprising a cleaning solution holding portion for cleaning a dispensing probe (Nakayama; [0037])

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama, and further in view of Audain et al. (US 2004/0054286; Pub. Date: Mar. 18, 2004; hereinafter “Audain” – already of record).

Regarding claim 11, Yasui discloses the automated analyzer as set forth in claim 1 above, wherein said immersion cleaning controller controls said dispensing probe within said immersion cleaning solution during said immersion cleaning operation (The modification of the cleaning solution holding portion for storing a cleaning solution of Yasui with the immersion cleaning solution holding portion for storing an immersion cleaning solution, as taught by Yokota, as well as the cleaning controller 21g of Yasui to have the configuration of an immersion cleaning controller has previously been discussed in claim 1 above.  The modification resulting in the immersion cleaning controller controls said dispensing probe within said immersion cleaning solution during said immersion cleaning operation).  
Modified Yasui does not teach control said drive mechanism to vibrate.
However, Audain teaches the analogous art of a dispensing probe (Audain; fig. 1, #80, [0040]) and an immersion solution holding part (Audain; fig. 1, #28, [0039]) wherein the dispensing probe is configured to vibrate within said immersion solution (Audain; [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dispensing probe and immersion cleaning controller of modified Yasui with the dispensing probe configured to vibrate within said immersion solution, as taught by Audain, because Audain teaches the dispensing probe configured to vibrate within the immersion solution completely dissolves compounds in the immersion solution holding part and raise the temperature of the immersion solution (Audain; 0049]).  The modification resulting in the dispensing probe of modified Yasui being configured to vibrate within said immersion solution, and capable of vibrating the dispensing probe within said immersion cleaning solution during immersion cleaning.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Yasui and Audain both teach a dispensing probe (Audain; fig. 1, #80, [0040]) and an immersion solution holding part (Audain; fig. 1, #28, [0039]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui, and further in view of translation of Yokota. 

Regarding claim 14, Yasui discloses a method of automated analysis implemented by an automated analyzer (Yasui; fig. 14, [0083-0093]) having a measuring section (Yasui; fig. 1 – all components of the device excluding controller 21) comprising: 
a receptacle holding portion for holding a plurality of receptacles in which analytes are stored as aliquots of liquid (Yasui discloses receptacle holding portion 16 that holds a plurality of receptacles 15; fig. 1, #16, #15.  Each of the plurality of receptacles 15 contains a liquid; [0037]); 
a cleaning solution holding portion for storing a cleaning solution (Yasui discloses a cleaning solution holding portion 13 that stores a cleaning solution in tank 54; figs. 1 & 2, #54, [0039]); and 
an analyte dispenser equipped with a drive mechanism for holding a dispensing probe operative to collect the analytes from the receptacles held to the receptacle holding portion such that dispensing probe can be moved between the receptacle holding portion and the cleaning solution holding portion (Yasui discloses an aliquot dispenser 11 comprising a dispensation probe 11a, the sample dispensing mechanism 11 rotates and moves up and down to collect the aliquots of liquid from the receptacles 15 on the receptacle holding portion 16; [0035].  The dispensing probe 11a can be rotated between the receptacle holding portion 16 and the cleaning solution holding portion 13; figs. 1 & 2, [0036-0039]); 
said method of automated analysis comprising the steps of: 
controlling said drive mechanism of the analyte dispenser and said dispensing probe such that the analytes are successively collected at given cycles from the receptacles held to the receptacle holding portion (Yasui discloses the control unit 20 comprises a sample dispensation mechanism operation control unit 21b configured to control the drive mechanism 11 and aliquot dispenser 11a to dispense the liquid from the receptacles 15 for a number of cycles based on the number of analysis items; figs. 13 & 14, #21b, S2-S4, [0085-0087].  The aliquot of liquid from the receptacles occurring two consecutive cycles T0-T1 and T1-T2 in the configuration shown in fig. 5, [0046-0049]);
controlling the drive mechanism of the analyte dispenser and the dispensing probe such that a cleaning operation in which the dispensing probe is in the cleaning solution stored in the cleaning solution holding portion is carried out for an time that is at least twice as long as the period of each of the given cycles (Yasui discloses the aliquot dispenser 11 and dispensing probe 11a are moved to the cleaning holding portion 13 to clean the outer surface and the inner surface of the dispensing probe 11a; “CLEANING 2”, [0047], and that the controller comprises a dispensation nozzle cleaning mechanism operation control unit 21g that is configured to perform the cleaning operation for a time that is two cycles; fig. 6c; [0055, 0091, 0093]); 
determining a current state of the automated analyzer based on information indicating whether a new analyte is being transported into the measuring section (Yasui discloses the determination is made whether a remaining analysis item is required; fig. 14, S4, [0085]); and
in response to determining the current state indicates a new analyte is not being transported into the measuring section, determining the cleaning operation is executable and carrying out the cleaning operation (Yasui discloses if there is a remaining analysis item, the nozzle cleaning for the dispensation nozzle 11a is canceled and the dispensation counter 21c is updated [0085].  After all the analysis items are complete the cleaning operation is executable and instructions to clean the nozzle are carried out; fig. 14, S12, W4, [0089], S10, W3, [0090], S10, W2, [0092], S9, W1, [0093]).  
Yasui does not disclose an immersion cleaning solution holding portion for storing an immersion cleaning solution, an immersion cleaning operation which the probe is immersed in the immersion cleaning solution, or an immersion time.
However, Yokota teaches the analogous art of a cleaning solution holding portion (Yokota; fig. 1, #1, [15]) wherein the cleaning solution holding portion comprises an immersion cleaning solution holding portion for storing an immersion cleaning solution (Yokota; fig. 1, #6, [16-17]) for performing an immersion cleaning operation for an immersion time (Yokota; fig. 2, [23-24]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cleaning solution holding portion for storing a cleaning solution of Yasui with the cleaning solution holding portion comprising an immersion cleaning solution holding portion for storing an immersion cleaning solution, as taught by Yokota, because Yokota teaches the immersion cleaning solution holding portion for storing an immersion cleaning solution increases the accuracy and reproducibility of sample analysis by reducing contamination between samples (Yasui; [13]).  The modification of the cleaning solution holding portion of Yasui to further include the immersion cleaning solution holding portion for storing an immersion cleaning solution resulting in the cleaning operation being an immersion cleaning operation for an immersion time, since the modification results in the dispensation probe being subject to immersion cleaning.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Yasui and Yokota both teach a cleaning solution holding portion for cleaning a dispensation probe in an automatic analyzer (Yasui; [6]).

Response to Arguments
Applicants arguments filed on 11/27/2019 have been considered but are moot because the arguments are towards the amended claims and do not apply to the current grounds of rejection. However, because the examiner is using the same prior art in the rejection, then the examiner will address applicant' s remarks to promote compact prosecution.

Applicants argue on pages 7-8 of their remarks that neither Yasui or Yokota teach or suggest the specific steps of determining a current state based on whether a new analyte is being transported into the measuring sections, and determining executability based on that current state, as recited in the amended claim language.  The Examiner respectfully disagrees. Yasui discloses if there is a remaining analysis item, the nozzle cleaning for the dispensation nozzle 11a is canceled and the dispensation counter 21c is updated [0085].  After all the analysis items are complete the cleaning operation is executable and instructions to clean the nozzle are carried out; fig. 14, S12, W4, [0089], S10, W3, [0090], S10, W2, [0092], S9, W1, [0093]).

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Sugimura (US 2011/0293474) discloses an immersion cleaning tank and method of operation.
Gebaurer (US 10,695,803) teaches an immersion cleaning tank for a nozzle probe that reciprocates cleaning solution in the nozzle.
Horiuchi (US 9,897,622) teaches a nozzle cleaning unit comprising a detergent reservoir and waste liquid bath.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798